Fourth Court of Appeals
                               San Antonio, Texas
                                       May 2, 2017

                                   No. 04-16-00722-CR

                                 Freddie DRZYMALLA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR12439
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on May 24, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court